Citation Nr: 1124558	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-39 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to September 29, 2006 for the award of service connection for lumbar strain, right ankle sprain, deviated septum, tinnitus and left ear hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from  July and September 2007 rating decisions rendered by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  In those decisions, the RO, in pertinent part, granted service connection for the aforementioned conditions and assigned an effective date of September 29, 2006.  

In March 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  Associated with the claims file is a copy of a November 6, 1991, document which notes the Veteran's positive reply that he had filled out a VA Form 21-526 for compensation.  

2.  On September 29, 2006, VA received the Veteran's informal claim seeking service connection for, among others, the conditions on appeal.  

3.  Affording the Veteran the benefit of the doubt, a claim for service connection for lumbar strain, right ankle sprain, and deviated septum was filed in November 1991.

4.  Prior to September 29, 2006, there was no formal or informal claim for service connection for left ear hearing loss or tinnitus.



CONCLUSIONS OF LAW

1.  An effective date of November 9, 1991 (the day after the Veteran's discharge from active duty) is warranted for the Veteran's award of service connection for lumbar strain, right ankle sprain, and deviated septum.  38 U.S.C.A. §§ 5101, 5110, (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2010). 

2.  An earlier effective date prior to September 26, 2006 is not warranted for the Veteran's award of service connection for tinnitus and left ear hearing loss.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist  claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. §  3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to  provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decisions on appeal granted service connection and assigned disability ratings and an effective date for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2008 statement of the case (SOC) properly provided notice on the "downstream" issue of an earlier effective date of award.  The matters were readjudicated by February 2011 supplemental SOC (SSOC) after the appellant responded and further development was completed.  The Veteran has had ample  opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from  defective VCAA notice with respect to the downstream issues").

All identified evidence relevant to the matter at hand, has been secured.  Notably,  determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary  unless it is alleged that evidence constructively of record is outstanding.  The Veteran has stated that he filed for compensation on VA Form 21-526 in 1991.  Significantly, such form is not associated with the claims file, and appears to be unavailable.  The Veteran has not identified any other pertinent evidence that is outstanding.  VA's duty to assist is met.

B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement  arose, whichever is the later.  38 U.S.C.A. § 5110.

The implementing regulation clarifies the above statute to mean that the effective date of service connection will be, "Day following separation from active service or date entitlement arose if claim is received within 1 year after separation from

  service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all  reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to  provide reasons and bases supporting its decision, there is no  need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will  summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran contends his award of service connection for his lumbar strain, right ankle sprain, deviated septum, tinnitus, and left ear hearing loss should be effective from November 9, 1991, the day after his discharge from active duty.  He has stated as well as testified that he filed for compensation prior to discharge.  

In his September 29, 2006 informal claim, the Veteran stated:

"I previously filed for service connection.  I believe I requested service connection for all of the below conditions.  I did not ever get the decision letter.  I presume service connection was granted for all conditions as I received extensive care during my military service for all of them.  Accordingly, I'm requesting a re-evaluation.  If these conditions are not service connected, please consider this a request for service connection for previously unclaimed issues, or for a re-open, as appropriate."

On his September 29, 2006 informal communication, the Veteran identified the following issues:  residuals of a broken nose; back problems-compression fractures, spine; bilateral knee conditions; residuals of right ankle fracture; and right shoulder condition.  The Veteran then identified new issues, specifically stating "new issues" - hearing loss and tinnitus; residuals, fractured sternum.

In support of his claim, the Veteran has submitted a copy of a Form 664 dated November 6, 1991 that notes he reported that he had filed for compensation on VA Form 21-526.  

At the March 2011 Travel Board hearing, the Veteran reiterated his contentions that he previously filed a claim in November 1991, prior to discharge from active duty for his low back, right ankle, deviated septum, tinnitus, and left ear hearing loss.

After having carefully reviewed the evidence of record, and after affording the Veteran the benefit of the doubt, the Board finds that an effective date earlier than September 29, 2006, for the grant of service connection for lumbar strain, right ankle sprain, and deviated septum is warranted.  In this respect, the Board finds the Veteran's statement in his September 2006 informal claim as well as his testimony, regarding his filing a claim in November 1991, credible.  His statement and testimony is supported by the documentary evidence of record showing that he indicated he had filed a claim in November 1991.  

A computer print-out dated December 24, 1991, has an "X" next to the entry "establish a claim folder."  The Veteran has submitted a document from military personnel dated December 12, 1991, indicating his records were being shipped from the military directly to the RO in Portland.  These documents, along with the Veteran's credible testimony, coupled with the copy of the Form 664 dated November 6, 1991 that notes his response that he had filed for compensation on VA Form 21-526, the Board cannot say with certainty that VA did not misplace the Veteran's November 1991 claim.  Thus, the evidence on this point is essentially in equipoise.  

The Veteran contends (and the evidence shows) that he had in-service treatment for back, ankle and nose injuries.  Under the above-outlined legal criteria, the effective date of an evaluation and award of compensation based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Here, the evidence reasonably shows that on November 6, 1991, prior to discharge, the Veteran filed a service connection claim for his back, right ankle and deviated septum.  When he submitted the informal claim on September 29, 2006, the benefit sought was awarded.  

As the evidence is in approximate balance, the benefit of the doubt rule applies, and the Board finds that the November 1991 claim for service connection for lumbar strain, right ankle sprain, and deviated septum was filed with VA.  This constitutes the earliest evidence of a claim for VA benefits.  

Under the law and regulation governing the effective date for the award of benefits, since the claim was received within one year of discharge from active duty, the effective date is day following the date of discharge, here, November 9, 1991.  38 U.S.C.A. § 5110(b)(1).  

Regarding the issues of tinnitus and left ear hearing loss, the question before the Board at this time is whether there is any evidence he communicated an intent to submit his claims seeking service connection for left ear hearing loss and tinnitus.  There is nothing in the record to suggest that he did so.  While the Veteran testified that his November 1991 claim also included the issues of tinnitus and left ear hearing loss, such testimony is contrary to his September 29, 2006 informal claim in which he specifically identified hearing loss and tinnitus as new issues.  Accordingly, as a matter of law, the appeal seeking effective dates prior to September 29, 2006 for the grants of service connection for left ear hearing loss and tinnitus must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An earlier effective date of November 9, 1991, is granted for the award of service connection for lumbar strain, right ankle sprain, and deviated septum, subject to the  regulations governing payment of monetary awards.

An effective date earlier than September 29, 2006, for the grant of service connection for tinnitus and left ear hearing loss is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


